NOTE: This order is no11precedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JOSE A. CADIENTE,
Pett`tioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respon.den,t.
2011-3146
Petition for review of the Merit SyStemS Pr0tection
Board in case no. SFO831100627-I-1.
ON MOTION
ORDER
Jose A. Cadiente moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls ORD1-reno THAT:
The motion is granted

cAD1EN'rE v. oPM 2
FOR THE COURT
mm 2 2  /s/ Jan Horbaly
Date J an Horba1y
C1erk
ccc Jose A. Cadiente
Sarah M. Bienk0WSki, Esq. F
s.s. coum_E)lF§?PenLs mn
S21 THE FEDERAL C|RCU1T
JUN 22 2011
1AN HDRBAi.¥
ClERK